DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Objections
Claims 1-22 are objected to because of the following informalities: 
 In claim 1, lines 6 and 13, it is suggested to replace the recitation of “bottle” with --dispenser bottle-- in order to maintain consistent terminology.  
Appropriate correction is required.
In claim 13, line 1, it is suggested to replace the recitation of “bottle” with --dispenser bottle-- in order to maintain consistent terminology.  
Appropriate correction is required.
In claim 15, lines 8 and 22, it is suggested to replace the recitation of “bottle” with --dispenser bottle-- in order to maintain consistent terminology.  
Appropriate correction is required.
In claim 22, lines 6 and 13, it is suggested to replace the recitation of “bottle” with --dispenser bottle-- in order to maintain consistent terminology.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the shield" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 12-18 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schmitt et al. (US 2022/0065393).
Regarding claim 1, Schmitt discloses a liquid dispenser assembly comprising: a dispenser bottle 102, 103 having a bottom, a top and a sidewall extending between the top and bottom (see figs. 1 and 2A-3D); a pump assembly coupled to the dispenser bottle 102, 103 for pumping a liquid contained within the dispenser bottle out of the dispenser bottle 102, 103 (see fig. 1 and paragraph 28); a mounting assembly 104 to support the bottle 102, 103 on a surface and to which the dispenser bottle is selectively mounted thereto (see fig. 1); a socket in the mounting assembly 104 (see figs. 2A and 3A-3D); and a boss 308 on the bottom of the dispenser bottle 102, 103 (see figs. 2A and 3A-3D); wherein the socket is sized and configured to receive therein the boss 308 in a first orientation and inhibit removal of the boss therefrom in a second orientation (see figs. 2A-3D and paragraphs 30 and 31); wherein the bottle 102, 103 is rotated about an axis extending between the top and bottom to orient the boss to and between the first and second orientations (see figs. 2A-3D and paragraphs 30 and 31).
	Regarding claim 2, Schmitt discloses wherein the boss 308 further comprises: an arcuate boss portion (arcuate portion which includes grooves 302 thereon; see figs. 2A and 3A) oriented generally parallel to the axis; a flat boss portion (via vertical groove portions positioned between arcuate portions; see figs. 2A and 3A, and paragraph 34) oriented generally parallel to the axis; and at least one brace (ledge between arcuate and flat portion, which engages element 314; and/or alternatively groove ledges of pitch horizontal grooves may be construed as braces; see figs. 2A and 3D and paragraph 34) proximate an intersection of the arcuate and flat boss portions (see figs 2A and 3A).
	Regarding claims 3 and 15, Schmitt further discloses wherein the socket further comprises: at least one detent (i.e. element 314) which is engaged with the at least one brace (ledge between arcuate and flat portion, which engages element 314; and/or alternatively groove ledges of pitch horizontal grooves may be construed as braces; see figs. 2A and 3D and paragraph 34) when in the second orientation to inhibit removal of the bottle from the mounting assembly (see fig. 3D and paragraph 35).
Regarding claim 4, Schmitt discloses wherein the socket further comprises: an arcuate sidewall portion (sidewall of arcuate boss portion; see fig. 2A); and at least one flat sidewall portion (sidewall of flat boss portion; see fig. 2A and paragraph 34).
Regarding claims 5 and 16, Schmitt discloses wherein the boss further comprises: a pair of the braces spaced from one another on the boss (on both sides of structure 308; see paragraph 34).
Regarding claim 6, Schmitt discloses wherein each brace of the pair of braces is a mirror image of the other brace (on both sides of structure 308; see fig. 2A and paragraph 34).
	Regarding claims 7 and 17, Schmitt discloses wherein the brace and the detent engage one another in the second orientation in a plane which is not parallel to the axis (i.e. pitched horizontal grooves, where ledge of grooves being the brace; see paragraph 34).
	Regarding claims 8 and 18, Schmitt discloses wherein the socket further comprises: a rim defining a mouth of the socket sized and configured to receive the boss 308 therein in the first orientation (see fig. 2A).
Regarding claim 12, Schmitt discloses wherein the surface is generally horizontal and generally perpendicular to the axis (see fig. 1).
Regarding claim 13, Schmitt discloses wherein the boss 308 is integrally molded to the bottle (see fig. 2A and paragraph 29).
Regarding claims 14 and 21, Schmitt discloses a plurality of the dispenser bottles 102, 103 and an equal number of sockets in the mounting assembly 104 each of which is adapted to receive therein one of the plurality of dispenser bottles (see figs. 1-6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, 19, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt et al. (US 2022/0065393) in view of Kringel et al. (US 7,156,353).
Regarding claims 9, 10, 19, 20 and 22, Schmitt discloses all the elements of the claimed invention (see discussion above) except the teaching of a shield coupled to the mounting bracket.
Kringel teaches a mounting bracket 12’ for mounting a bottle 2’ (see figs. 13 and 14), wherein an upwardly extending shield 14’ is selectively coupled to the mounting bracket 12’ for allowing the bottle 2’ to be attached to a surface which is generally vertical and parallel to an axis extending between the top and bottom of the bottle (see figs. 13 and 14, and col. 6, lines 49-51).
Accordingly, one of ordinary skill in the art would recognize that the known option of providing a shield coupled to the mounting bracket, as taught by Kringel, involves only routine skill in the art, for the predictable result of providing means for allowing the bottle to be attached to a surface which is generally vertical and parallel to an axis extending between the top and bottom of the bottle, not limiting the use to only vertical surfaces.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Schmitt et al. (US 2022/0065393) in view of Kringel et al. (US 7,156,353) as applied to claim 9 above, further in view of Perrin et al. (US 5,758,853).
Regarding claim 11, the combination of Schmitt and Kringel discloses all the elements of the claimed invention except the teaching of indicia on the sidewall.
Perrin teaches an assembly wherein the bottle 12 includes indicia (a label) on a sidewall which is opposite a shield 32 when the bottle 12 is oriented on the mounting bracket 34 in a position ready for dispensing (see figs. 1, 2 and 4).
Accordingly, it would have been obvious to one of ordinary skill in the art to provide the bottle of combination of Schmitt and Kringel to include indicia on the sidewall, as taught by Perrin, in order to provide the user with informative information (i.e. product information).
With respect to the limitation “indicia on the sidewall which confronts the shield with the bottle in the first orientation and is opposite from the shield with the bottle in the second orientation”, it is noted that the indicia of the combination of Schmitt, Kringel and Perrin would be on the sidewall which confronts the shield with the bottle in the first orientation and is opposite from the shield with the bottle in the second orientation, in order to ensure it is visible to the user when the bottle is mounted in a position ready for dispensing.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rennie et al. (US 2011/0259920), Harrison et al. (US 2006/0144861) and LeBlond (US 2005/0184097) show other bottle and mounting assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.K.N/Examiner, Art Unit 3754                                                                                                                                                                                                        


/Vishal Pancholi/Primary Examiner, Art Unit 3754